
	
		II
		Calendar No. 333
		111th CONGRESS
		2d Session
		S. 3153
		IN THE SENATE OF THE UNITED STATES
		
			March 23 (legislative
			 day, March 19), 2010
			Mr. Grassley introduced
			 the following bill; which was read the first time
		
		
			March 23, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide a fully offset temporary
		  extension of certain programs so as not to increase the deficit, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Continuing Extension Act of
			 2010.
		2.Extension of unemployment insurance
			 provisions
			(a)In general(1)Section 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
					(A)by striking April 5, 2010
			 each place it appears and inserting May 5, 2010;
					(B)in the heading for subsection (b)(2), by
			 striking april 5,
			 2010 and inserting may 5, 2010; and
					(C)in subsection (b)(3), by striking
			 September 4, 2010 and inserting October 2,
			 2010.
					(2)Section 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph (1)(B), by striking
			 April 5, 2010 and inserting May 5, 2010;
					(B)in the heading for paragraph (2), by
			 striking april 5,
			 2010 and inserting may 5, 2010; and
					(C)in paragraph (3), by striking
			 October 5, 2010 and inserting November 5,
			 2010.
					(3)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking April 5, 2010
			 each place it appears and inserting May 5, 2010; and
					(B)in subsection (c), by striking
			 September 4, 2010 and inserting October 2,
			 2010.
					(4)Section 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by
			 striking September 4, 2010 and inserting October 2,
			 2010.
				(b)FundingSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph (C), by striking
			 and at the end;
				(2)by inserting after subparagraph (D) the
			 following new subparagraph:
					
						(E)the amendments made by section 2(a)(1) of
				the Continuing Extension Act of
				2010;
				and
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the amendments made by section
			 2 of the Temporary Extension Act of 2010 (Public Law 111–144).
			3.Extension and improvement of premium
			 assistance for COBRA benefitsSubsection (a)(3)(A) of section 3001 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), as amended by section 3(a) of the Temporary Extension Act of 2010
			 (Public Law 111–144), is amended by striking March 31, 2010 and
			 inserting April 30, 2010.
		4.Increase in the Medicare physician payment
			 updateParagraph (10) of
			 section 1848(d) of the Social Security Act, as added by section 1011(a) of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118) and as
			 amended by section 5 of the Temporary Extension Act of 2010 (Public Law
			 111–144), is amended—
			(1)in subparagraph (A), by striking
			 March 31, 2010 and inserting April 30, 2010;
			 and
			(2)in subparagraph (B), by striking
			 April 1, 2010 and inserting May 1, 2010.
			5.EHR clarification
			(a)Qualification for clinic-based
			 physicians
				(1)MedicareSection 1848(o)(1)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395w–4(o)(1)(C)(ii)) is amended by striking
			 setting (whether inpatient or outpatient) and inserting
			 inpatient or emergency room setting.
				(2)MedicaidSection 1903(t)(3)(D) of the Social
			 Security Act (42 U.S.C. 1396b(t)(3)(D)) is amended by striking setting
			 (whether inpatient or outpatient) and inserting inpatient or
			 emergency room setting.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as if included in the enactment of the HITECH
			 Act (included in the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5)).
			(c)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement the amendments made by
			 this section by program instruction or otherwise.
			6.Elimination of a
			 sweetheart deal that increases Medicare reimbursement just for frontier
			 StatesEffective as if
			 included in the enactment of the Patient Protection and Affordable Care Act,
			 section 10324 of such Act (and the amendments made by such section) is
			 repealed.
		7.Extension of use of 2009 poverty
			 guidelinesSection 1012 of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118), as amended
			 by section 7 of the Temporary Extension Act of 2010 (Public Law 111–144), is
			 amended by striking March 31, 2010 and inserting April
			 30, 2010.
		8.Extension of national flood insurance
			 program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 8 of
			 Public Law 111–144, is amended by striking by substituting and
			 all that follows through the period at the end and inserting by
			 substituting April 30, 2010, for the date specified in each such
			 section..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			9.Satellite Television Extension
			(a)Amendments to section 119 of title 17,
			 United States Code
				(1)In generalSection 119 of title 17, United States
			 Code, is amended—
					(A)in subsection (c)(1)(E), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
					(B)in subsection (e), by striking March
			 28, 2010 and inserting April 30, 2010.
					(2)Termination of licenseSection 1003(a)(2)(A) of Public Law 111–118
			 is amended by striking March 28, 2010, and inserting
			 April 30, 2010.
				(b)Amendments to Communications Act of
			 1934Section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
				(1)in paragraph (2)(C), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
				(2)in paragraph (3)(C), by striking
			 March 29, 2010 each place it appears in clauses (ii) and (iii)
			 and inserting May 1, 2010.
				10.Compensation and ratification of authority
			 related to lapse in highway programs
			(a)Compensation for Federal
			 employeesAny Federal
			 employees furloughed as a result of the lapse in expenditure authority from the
			 Highway Trust Fund after 11:59 p.m. on February 28, 2010, through March 2,
			 2010, shall be compensated for the period of that lapse at their standard rates
			 of compensation, as determined under policies established by the Secretary of
			 Transportation.
			(b)Ratification of essential
			 actionsAll actions taken by
			 Federal employees, contractors, and grantees for the purposes of maintaining
			 the essential level of Government operations, services, and activities to
			 protect life and property and to bring about orderly termination of Government
			 functions during the lapse in expenditure authority from the Highway Trust Fund
			 after 11:59 p.m. on February 28, 2010, through March 2, 2010, are hereby
			 ratified and approved if otherwise in accord with the provisions of the
			 Continuing Appropriations Resolution, 2010 (division B of Public Law
			 111–68).
			(c)FundingFunds used by the Secretary to compensate
			 employees described in subsection (a) shall be derived from funds previously
			 authorized out of the Highway Trust Fund and made available or limited to the
			 Department of Transportation by the Consolidated Appropriations Act, 2010
			 (Public Law 111–117) and shall be subject to the obligation limitations
			 established in such Act.
			(d)Expenditures from Highway Trust
			 FundTo permit expenditures
			 from the Highway Trust Fund to effectuate the purposes of this section, this
			 section shall be deemed to be a section of the Continuing Appropriations
			 Resolution, 2010 (division B of Public Law 111–68), as in effect on the date of
			 the enactment of the last amendment to such Resolution.
			11.Use of stimulus
			 funds to offset spendingThe
			 unobligated balance of each amount appropriated or made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) (other than
			 under title X of division A of such Act) is rescinded pro rata such that the
			 aggregate amount of such rescissions equals $9,200,000,000 in order to offset
			 the net increase in spending resulting from the provisions of, and amendments
			 made by, sections 2 through 10. The Director of the Office of Management and
			 Budget shall report to each congressional committee the amounts so rescinded
			 within the jurisdiction of such committee.
		
	
		March 23, 2010
		Read the second time and placed on the
		  calendar
	
